WILLIAM A. CULPEPPER, Judge Pro Tem.
This is a companion suit to Miller v. Bailey, et al., 621 So.2d 1174 (La.App. 3d Cir.1993), No. 92-1178 on the docket of this court. For the reasons assigned in Miller, the judgment of the trial court is reversed in part to assess -0- fault to the State, Department of Transportation and Development, the State, Department of Public Safety and Corrections, and Anthony Shane Richard; plaintiff Guillory’s claims against them are dismissed. The' judgment is amended to assess fault as follows: Stephen S. Bailey — 50%; Antonial K. Miller— 20%; plaintiff Charles Guillory — 17%; third persons (non parties) — 13%.
The quantum of the trial court’s award of $10,000 damages is affirmed. Accordingly, the judgment is amended to award $1649.17 to Charles Guillory and against Antonial K. Miller only.
In all other respects, the judgment of the trial court is affirmed.
*1192Costs in the trial court and of this appeal are assessed equally against the defendant, Antonial K. Miller, and Charles Guillory.
REVERSED in PART; AFFIRMED in PART; AMENDED and RENDERED.